 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDATLAS IMPERIAL DIESEL ENGINE CO. ANDHUNTFOODS,INC.andIN-TERNATIONAL ASSOCIATION OF MACHINISTS DISTRICT LODGENo. 115,PETITIONER.Case No. 20-RC-708.February14,1951Second Supplemental Decision and DirectionOn September 29, 1950, pursuant to a Supplemental Decision,Order, and Second Direction of Election issued by the Board,' aielection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Twentieth Region.There--after, a tally of ballots was furnished the parties in accordance with-the Rules and Regulations of the Board.The tally shows that ofapproximately 360 eligible voters, 239 cast ballots, of which 80 werefor the Petitioner, 6 were for the United Steel Workers of America,,CIO, and 60 were for the Cannery Warehousemen, Food Processors,Drivers and Helpers Union No. 768, affiliated with the InternationalBrotherhood of Teamsters and Chauffeurs, AFL, and California State-Council of Cannery Unions, herein called the Cannery Union.Therewere 4 void ballots, and 89 ballots were challenged. ,On October 23, 1950, the Employer and the Cannery Union filedtimely objections to the election.As the number of challenged bal-lots was sufficient to affect the results of the election, and the Employerand the Cannery Union filed objections to the election, the RegionalDirector, in accordance with the Board's Rules and Regulations, con-ducted an investigation, and thereafter issued and duly served uponthe parties his report on objections and challenged ballots.The Re-gional Director found that the objections of the Employer and theCannery Union did not raise substantial issues with respect to the-election, and recommended that the Board overrule the objections.With respect to the 89 challenged ballots, the Regional Director recom-mended that the Board sustain certain of the challenges and overruleother challenges.Thereafter, the Employer, the Petitioner, and theCannery Union filed timely exceptions to the Regional Director'sreport.Upon the basis of the Employer's and the Cannery Union's ob-jections to the Regional Director's report on objections and challengedballots, the exceptions of the Employer, the Petitioner and the CanneryUnion, and the entire record in this case, the Board finds : 2The Objections to the ElectionThe first two objections of the Employer and the Cannery Unionraise the following major contentions: (1) The second election should191 NLRB 5302Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Styles]93 NLRB No. 38. ATLAS IMPERIAL DIESEL ENGINE' CO.269not have been held in 1950 as it was not conducted at or near the peak.of employment; and (2) the Board attempted and failed to re-createthe situation that existed at the time of the first election on August 18,1950.The Cannery Union, in addition, contends that it did not re-,ceive adequate notice of the second election, and the Employer againurges that the unit found appropriate by the Board in its Decisionand Direction of Election issued April 12, 1950,3 is in fact inappropriate.In its Supplemental Decision, Order, and Second Direction ofElection the Board ordered that an election be held among the em-ployees in the unit found appropriate who were employed during thepayroll period immediately preceding the date of the Second Di-rection of Election.'On September 27, 1950, the Employer and theCannery Union requested postponement of the second election, on theground that the peak of employment had passed, and thus no repre-sentative vote could be obtained before the 1951 season.On Septem-ber 28, 1950, the Board issued an Order directing that the RegionalDirector conduct the election as scheduled, also permitting employeeswho were eligible at the time of the first election, and who were notpresently employed by the Employer, to cast ballots by mail.The Regional Director's investigation disclosed that the eligibilitylist used in the second election contained the names of 360 employees.Of this number, 222 were employed in the can manufacturing plantduring the eligibility period ending September 24, 1950, and theremainder were employed during the first eligibility period .5 In hisreport, the Regional Director concluded that in view of the fact thatapproximately 360 employees, who had worked at some period at ornear the peak of employment during the 1950 season, were given anopportunity to exercise their right of franchise in the second election,and as 239 did avail themselves of the opportunity to vote, a representative group of employees participated in the second election.We agree with the Regional Director's finding that a representativegroup of employees participated in the second election. In its excep-tions, the Cannery Union alleges that the balloting by mail failed toafford all of the persons on the payroll of August 24, 1950, an oppor-tunity to vote.We find no merit in this contention. The use of mailballots in the conduct of an election is a customary and usual pro-cedure.The mere fact that all former employees did not take advan-tage of their franchise does not mean that they were foreclosed fromvoting.There is no showing that any employees were prevented fromvoting because of the procedures used in this election, or that any ofthe parties was prejudiced thereby.s 89 NLRB 372*In its original Decision,the Board directed that the election be conducted at or nearthe peak of employment on a date to he determined by the Regional Director5The eligibility list for the first election covered 298 employees. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The Board previously considered and rejected the contention ofthe Employer and the Cannery Union that the second election bepostponed to the 1951 season.We have carefully reviewed the argu-ments presented by the Employer and the Cannery Union, but canperceive no reason for reaching a different conclusion at this time.Accordingly, the objections in this regard are hereby overruled.With respect to the Employer's third objection, the Board in itsoriginal Decision and Direction of Election considered the Employer'scontentions regarding the appropriate unit, and found them to bewithout merit.No new matter in support of the Employer's conten-tion is now alleged.This objection is therefore overruled.6With respect to the Cannery Union's third objection, the RegionalDirector's investigation revealed that essentially the same procedurewas followed in notifying the parties of the second election as hadbeen used in connection with the first election.On September 25,1950, a field examiner telephoned the Employer and each of the labororganizations and informed them that the first election had beenset aside by the Board, and a second election had been directed.? Theparties were told at that time that the second election would be heldon September 29, 1950.On the same day notices of election weremailed to all parties to the addresses previously furnished the Re-gional Office, and to which the notices for the first election had beenmailed .8On September 26, the Cannery Union telephoned theRegional Office and stated that it had not received its notice of elec-tion.A check was made with the post office at Hayward, California,and it was ascertained that it usually takes longer for mail to reachHayward from San Francisco than it does for mail to reach Oakland.The Cannery Union was given this information, and an offer wasmade by the field examiner to have the notice of election delivered toit by messenger. The Cannery Union refused this offer. Its copies ofthe notice of election were received by mail the following day.The Board agrees with the Regional Director's finding that thesefacts do not support the Cannery Union's contention that it did notreceive adequate notice of the election.Moreover, in view of the factthat the Cannery Union refused an offer to have the notice deliveredby messenger, and it did not submit any evidence to prove that itsrights or those of the voters were prejudiced in any way by the time ormethod of its receiving the notice of election, we find this contentionto be without merit.Accordingly, this objection is overruled.Like the Regional Director, the Board finds that the objectionsof the Employer and the Cannery Union do not raise substantial or6 Tennessee Copper Company,90 NLRB No 2387 Such information had been received by the Regional Director by teletype from Wash-ington, D C , that day, and the parties were so informed8The Cannery Union's officeis in Hayward,California, and the Petitioner's office islocated in Oakland, California. ATLAS IMPERIAL DIESEL ENGINE CO.271material issues with respect to 'the election.As all objections to theelection have been overruled, no reason exists for setting aside theresults of the election and ordering a new election herein.The Challenged BallotsThirty-five challenged ballots were cast at the polls and 54 mailballots 9 were challenged by the Petitioner at the time of the count-ing and tabulation of ballots.All but 11 of the challenged ballots,1ofall into the following 2 categories : A group of 28 cast by employeeslisted in Appendix A, who either were hired or transferred to thecan manufacturing plant from the cannery between the eligibilitydates of the first and second elections; and the remaining 50 cast byemployees listed in Appendix B, who were eligible in the first elec-tion but whose employment in the can manufacturing plant termi-nated before the second eligibility period.The Regional Director, assuming that it is desirable, where neces-^'ary, to conduct a repeat election in a seasonal industry before thepeak of the following season, was of the opinion that many factorsmake it impossible to be sure that a second eligibility period basedupon a date just prior to the issuance of a Second Direction of Elec-tion would cover a representative number of employees.11He con-cluded that the same eligibility list should be used for both elections,32and therefore recommended that the Board sustain the challenges tothe ballots of the 28 employees who were hired after the first election,and overrule the challenges to the ballots of the 50 employees whowere eligible at the time of the first election.13The Petitioner takes exception to the Regional Director's resolu-tion of the challenged ballots. It urges that the challenges to theballots of the employees hired after the first election should be over-ruled and that the challenges to the ballots of the employees who wereeligible at the time of the first election should be sustained.It argues,in effect, that the new employeesbecame successorsin interest to the°There were 132 ballots sent out by mail, of which 59 were returned by the voters.Only 2 of the 132 were returned to the post office as undelivered10with respect to these 11,the Regional Director recommended that the challengesto the ballots of Julio Alegria,Harry L.Craig,Robert M. Gale, Frances C. Navarro, andArthur N Prince,be sustained,and that the challenges to the ballots of Thelma Curry,Marie Freitas,Melva Hall,Delbert Harmon,Jeanette Peterson,and Louise Santos beoverruled,and that their ballots be opened and counted. As no exceptions to these recom-mendations have been filed by any of the parties,we hereby adopt the Regional Director'sfindings and recommendations concerning these ballots.31The Regional Director was of the opinion that the fact that a representative numberof persons were employed at the time of the second election was coincidental,rather thannormally to be anticipated in light of the Board'sgeneral experience in dealing withseasonal industries as a whole11There were 164 employees on the second eligibility list who were also eligible to votein the first election,and of this number 146 cast ballots at the second election19Contrary to the Regional Director,we believe that it was clear from the Board's Orderthat both groups of employees were eligible to vote. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who left the Employer's plant after the first election.TheCannery Union, on the other hand, argues that if the results of thesecond election are to be considered, the recommendation of the Re-gional Director on challenged ballots should be sustained. It is theCannery Union's position that the situation of the first election ismore clearly re-created by counting the mail ballots of employeesemployed during the first eligibility period and not counting theballots of employees hired after the first eligibility period.We do not agree with either the Petitioner or the Cannery Union.Contrary to the recommendations of the Regional Director, we find nopersuasive reason for now deviating from eligibility periods set forthin our Second Direction of Election, as amended by the subsequentOrder, by sustaining the challenges to the ballots of the employeeshired after the first election.14We believe that under the circumstances present in this case, in-cluding the seasonal nature of the operation, employees who wereeligible to vote in the first election, but who were no longer employedat the time of the second election because of a decline in business,may reasonably be viewed as occupying a status similar to temporarilylaid-off employees whom we ordinarily permit to vote. In order toprovide for extending the franchise to the largest number of employeeswhose interests could be affected by the selection of a bargainingrepresentative, the Board in its Second Direction of Election and sub-sequent Order provided that both groups of employees should beeligible to vote.None of the parties have brought forth any argu-ments which impel the Board to a different conclusion.The Re-gional Director's recommendation that the challenges to the ballotsof the 28 employees who were hired after the first election be sustained,is therefore overruled.Their ballots shall be counted along withthose of the employees who were eligible at the time of the first election.DirectionIt is hereby directed that the Regional Director for the TwentiethRegion, within ten (10) days from the date of this Direction, openand count the ballots cast by Thelma Curry, Marie Freitas, MelvaHall,Delbert Harmon, Jeanette Peterson, Louise Santos, and theemployees listed on Appendices A and B, attached hereto, and there-after shall prepare and serve upon the parties to this proceeding asupplemental tally of ballots, including therein the count of the saidchallenged ballots.14 In directing a new election after setting aside the results of a previous election, it isthe Board's practice to specify it current payroll rather than the payroll used in the-first election, to determ-lne eligibility to vote in the new election.Because of the seasonalnature of the Employer's industry, however,the Board,after reconsideration,determinedthat both groups of employees should be eligible to vote. ATLAS IMPERIAL DIESEL ENGINE CO.273Grace ArmstrongSue BarnesMargaret BarrowAngelina BotelhoHilda CainConnie ContrerasJosie ContrerasBarbara DennisMarie FelicettiEunice HattonErma 1=IolllsRuby LeeperShirley PrattAgnes TexeiraEugene W. AndersenAlbert AvolicinoGeorge R. BaldwinGilbert G. BarbeeHenry E. BoydDonald L. BroshiousJimmy E. BrownClement M. BrumRobert Carruth, Jr.Loren F. CastroDenzil L. ComptonGary CooperDavis W. DigbySamuel C. DomineyLeon C. DuranJulio C. EstradaJoseph FigueiraEdward GilbertAlexander T. GorgoletisKenneth V. GreeneRobert L. HarrisonFrancisco HernandezCarleton D. Horton, Jr.Raymond R. JonesOrby Kelly943732-51-19Appendix AAnnie VigilDanny CresserDavid EngolsJimmy HicksRufers JonesJulius MichaelisClifford MoyerJ. Al. RackleyRichard RodriguezJohn J. SantosGeorge SouzaSalvador TorresDarrel WilsonEdward LongAppendix BErick A. MalespinPeter A. MeredithFred M. Monsen, Jr.Harry MotosLong OemirJohn B. OgdenClyde G. PaulRicardo PazRuben M. RosalesJames SaitClifford R. SaundersRobert L. SchuckertDavid W. SharpSamuel SmithHymen SteinbergGerald L. VercelliCharles WallaceErnest WheelockGalen R. WhiteJames L. Willows, Jr.Ivy MercerElsie OrthInez RankinDorothy A. RunkleHelen Wenzel